Citation Nr: 1726400	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  06-22 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

By a June 2017 statement, the Veteran requested that his appeal with regard to the issue of entitlement to a TDIU be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204 (c). 

The issue of entitlement to a TDIU was found to be raised by the record in a June 2013 Board decision, as part and parcel with the claims for increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the claim for additional development.

In a June 2017 statement, the Veteran stated that he no longer wished to pursue the claim of entitlement to a TDIU.  The Board finds that the Veteran's statement of intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeal, there remain no allegations of errors of facts or law for appellate consideration concerning that issue.  The Board therefore has no jurisdiction to review the issue.

Accordingly, the issue of entitlement to a TDIU is dismissed.


ORDER

The claim for a TDIU is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


